Citation Nr: 0947284	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-37 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.  


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In July 2008, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  Although the record 
contains a Power Of Attorney, VA Form 21-22, in favor of the 
Military Order of the Purple Heart, the Veteran chose to 
represent himself during the hearing.  A copy of the hearing 
transcript is of record and has been reviewed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Cardiovascular disability, to include atrial fibrillation and 
hypertension, was not manifest in service or within one year 
of discharge, and is not related to the Veteran's military 
service.


CONCLUSION OF LAW

Cardiovascular disability, to include atrial fibrillation and 
hypertension, was not incurred in or aggravated during 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(a) (West 2002) 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

VCAA notice requirements have been satisfied by virtue of an 
April 2007 letter.  This letter informed him of what evidence 
was required to substantiate the claim, and of his and VA's 
respective duties for obtaining evidence.  With respect to 
the Dingess requirements, a March 2006 letter and the April 
2007 notice letter provided the Veteran with notice of what 
type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA 
medical evidence, private medical evidence, a copy of 
definitions from a nursing dictionary,  and lay statements.  
The Veteran was afforded a personal hearing.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


II.  Legal Criteria 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular-renal disease, that are 
manifest to a compensable degree within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307, 3.309 
(2009).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In this case, the Veteran is seeking service connection for a 
cardiovascular disability, which he attributes to his 
military service.

There is evidence of a current disability.  Review of the 
medical evidence shows diagnoses of atrial fibrillation and 
hypertension.  However, there is no in-service evidence of 
cardiac complaints, treatment, or diagnoses.  In fact, the 
Veteran's separation examination report dated in April 1946 
reflects that his cardiovascular system was "normal."  The 
report also reflects that the condition of his arteries and 
veins were "normal."  Also, the character of his pulse was 
regarded as "full and regular."  

The first medical evidence of cardiac disability is not shown 
until 1999, at which time the Veteran was diagnosed with 
hypertension by a private medical provider.  The Board also 
notes that, according to a private emergency room report 
dated in February 2002, the Veteran was diagnosed with 
"atypical chest pain with 7-year history of similar episodes 
without evidence of myocardial/coronary artery disease."  
Thereafter, a diagnosis of atrial fibrillation is shown on a 
February 2007 VA outpatient note.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

There is also no objective evidence of a nexus between the 
Veteran's cardiovascular disability and his military service.  

In analyzing the claim, the Board acknowledges that the 
Veteran is competent to describe his cardiac symptomatology.  
See Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, the Veteran is not 
competent to diagnose any medical disability or render an 
opinion as to the cause or etiology of any current disability 
(i.e. that any current disability is related to service) 
because he has not been shown to have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this case, the Board finds the negative medical evidence 
until the mid-1990's to be far more probative than the 
Veteran's remote, unsupported assertions.  The competent 
evidence clearly establishes that the post-service diagnosis 
of cardiovascular disability is not related to service.  

The Board declines to obtain medical a nexus opinion with 
respect to the service connection claim because there is no 
evidence of cardiovascular disability for decades following 
service.  Thus, even though the Veteran has been diagnosed 
with cardiovascular disability, there is no true indication 
that such disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Given the lack of in-
service evidence of cardiovascular disability, and the 
absence of pertinent diagnosis for decades following service, 
any opinion relating the current cardiovascular disability to 
service would certainly be speculative.  Service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2009).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

In sum, the record shows no cardiac symptoms or treatment 
during service, and the current cardiovascular disability is 
not shown until many decades following service.  Absent 
competent evidence relating the current cardiovascular 
disability to service, the preponderance of the evidence is 
against the claim.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for cardiovascular 
disability, to include atrial fibrillation and hypertension, 
is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


